Title: From John Adams to the President of Congress, 27 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 27 May 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 173–176. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:448–451.
John Adams provided an English translation of a report made to the States General regarding the Dutch East India Company’s request for escorts for its vessels and the supplies needed to arm them. The report noted the wretched state of the Dutch navy, the East India Company’s importance to the Republic, and the consequences, including the loss of Dutch colonial possessions, if nothing were done. The report recommended purchasing or leasing additional warships to safeguard the company’s ships and overseas possessions. Adams concluded his letter by stating that he transmitted 


“such State Papers entire, because Congress will be able from them to collect the real State of things better than from any Remarks of mine. The State of the Republick is deplorable enough. There is but one sure path for it to pursue, that is instantly accede to the Treaty of Alliance between France and America. They see this, but have not the firmness to venture upon the measure. Indeed the military Character, both at Land and Sea seems to be lost out of this Nation. The Love of Fame, the Desire of Glory, the Love of Country, the Regard for Posterity, in short all the brilliant and sublime Passions are lost, and succeded by nothing but the Love of Ease and Money: but the Character of this People must change, or they are finally undone.”



